    Timothy A. Solomon, OSB 072573
       Direct: 971.634.0194
       Email: tsolomon@LLG-LLC.com
    LEONARD LAW GROUP LLC
    1 SW Columbia, Ste. 1010
    Portland, Oregon 97258
    Fax: 971.634.0250

            Counsel for Parley Pearce




                             UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF OREGON
    In re                                                Case No. 18-32028-tmb11

    Blair Woodfield,
                                  Debtor,

    Parley Pearce,                                       Adv. No. 18-[see below]
                                  Plaintiff,             COMPLAINT
            v.                                           (Declaratory Judgment re Rights and
                                                         Interests Under Operating Agreement;
    Blair Woodfield,                                     Rejection of Agreements Under 11 U.S.C.
                                                         § 365)
                                  Defendant.


                   Plaintiff Parley Pearce (“Plaintiff”) hereby alleges as follows:
                                        Summary of Relief Sought
                   Plaintiff seeks (1) a declaratory judgment regarding Blair Woodfield’s (the
    “Debtor” or “Defendant”) rights and interests under certain prepetition limited liability
    company operating agreements, and (2) a judgment that such operating agreements, if executory,

    are rejected pursuant to 11 U.S.C. § 365, as further described below.


Page 1 of 5 –    COMPLAINT                                                            LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97258
                                                                                                  leonard-law.com
                            Case 18-03120-tmb        Doc 1     Filed 11/23/18
                                                Jurisdiction
                   1.       This Court has jurisdiction over this adversary proceeding pursuant to 28

    U.S.C. § 1334 and 28 U.S.C. § 157. Venue is proper pursuant to 28 U.S.C. § 1409.
                   2.       This adversary proceeding is filed in the chapter 11 bankruptcy case of the
    Debtor pending in the United States Bankruptcy Court for the District of Oregon, Portland
    Division (the “Case”).
                   3.       The matter in controversy arises under 28 U.S.C. § 2201 and Fed. R.
    Bankr. P. 7001 and 11 U.S.C. § 365. It is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2),
    including the matters described in (A) and (O).
                   4.       Plaintiff consents to the Court’s entry of a final order and judgment to
    resolve this dispute.

                                                The Parties
                   5.       Plaintiff is an individual residing in Walla Walla County, Washington.
                   6.       Defendant is an individual residing in Clackamas County, OR.

                                                Background
                   7.       Plaintiff and Defendant are former business partners.
                   8.       Plaintiff and Defendant each own 50% of the membership interests in the
    following Oregon limited liability companies (collectively, the “LLCs”):
                               a. Triple R Holdings, LLC;
                               b. PB & R, LLC; and
                               c. PB & SH, LLC.
                   9.       Each of the LLCs is governed by a Limited Liability Company Agreement
    (each an “Operating Agreement”).
                   10.      Each Operating Agreement contains the same material terms and
    provisions.


Page 2 of 5 –     COMPLAINT                                                         LEONARD LAW GROUP LLC
                                                                                       1 SW Columbia, Ste. 1010
                                                                                         Portland, Oregon 97258
                                                                                                leonard-law.com
                             Case 18-03120-tmb        Doc 1     Filed 11/23/18
                   11.     Among other things, each Operating Agreement provides the following:
                               a. Plaintiff and Defendant are members;

                               b. Plaintiff and Defendant are individually named and designated as
   “Managing Members”;
                               c. The business and affairs of each LLC are managed by the
   Managing Members;
                               d. Each member has enumerated powers and authority to take certain
   enumerated actions on behalf of the LLC, but is barred from taking other enumerated actions in
   the absence of unanimous agreement;
                               e. The members are “required to devote such of their time to the
   business matters concerning the Company as is necessary in the circumstances”;
                               f. Each member’s ability to sell, assign, or transfer its interest,
   whether or not for consideration, is limited;
                               g. In the absence of consent of the non-transferring member, any
   transfer of a member’s interest in the LLC is limited to an economic interest, and the transferee
   shall be merely an economic interest owner with no right to participate in the management or
   affairs of the LLC;
                               h. Similarly, an assignee of a membership interest in the LLC has no
   right to participate in the management or affairs of the LLC or to become a member;
                               i. Upon filing for bankruptcy, any member shall cease to be a
   member.
                                     First Claim for Relief
      (Declaratory Judgment re regarding Debtor’s Rights and Interests Under the Operating
                          Agreements, Pursuant to 28 U.S.C. § 2201)
                   12.     Plaintiff restates and incorporates the allegations of paragraphs 1 through
    11 above.



Page 3 of 5 –   COMPLAINT                                                           LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97258
                                                                                                 leonard-law.com
                            Case 18-03120-tmb         Doc 1     Filed 11/23/18
                   13.     On June 8, 2018 (the “Petition Date”), the Debtor commenced a
    voluntary chapter 11 bankruptcy proceeding under title 11 of the United States Code (the

    “Bankruptcy Filing”).
                   14.     The Bankruptcy Filing triggered the dissociation provisions of the
    Operating Agreements with respect to Defendant.
                   15.     The dissociation provisions of the Operating Agreements are not
    unenforceable ipso facto clauses.
                   16.     Plaintiff is entitled to a judgment declaring that, as a result of the
    Bankruptcy Filing, Defendant:
                                 a. Ceased to be a member of each of the LLCs;
                                 b. Became a mere interest holder of each of the LLCs; and
                                 c. Ceased to have any right to participate in the management or
    affairs of each of the LLCs.
                   17.     Plaintiff is further entitled to a judgment declaring that the Debtor’s estate
    has no interest in the LLCs other than an economic interest.
                                     Second Claim for Relief
         (The Operating Agreements, if Executory, are Rejected Pursuant to 11 U.S.C. § 365)
                   18.     Plaintiff restates and incorporates the allegations of paragraphs 1 through

    17 above.
                   19.     The Operating Agreements are, among other things, agreements to
    provide personal services.
                   20.     If the Operating Agreements are executory contracts, 11 U.S.C.
    § 365(c)(1) bars assumption or assignment of such agreements.
                   21.     Thus, Plaintiff is entitled to a judgment declaring that, to the extent the
    Operating Agreements are executory contracts, they are rejected as of the Petition Date.
    //
    //
Page 4 of 5 –   COMPLAINT                                                             LEONARD LAW GROUP LLC
                                                                                          1 SW Columbia, Ste. 1010
                                                                                            Portland, Oregon 97258
                                                                                                   leonard-law.com
                            Case 18-03120-tmb          Doc 1     Filed 11/23/18
            WHEREFORE, Plaintiff requests judgment against the Defendant as follows:
                   A.       Declaring that, as of the Petition Date, Defendant (i) ceased to be a

    member of each of the LLCs, (ii) became a mere interest holder of each of the LLCs, and (iii)
    ceased to have any right to participate in the management or affairs of each of the LLCs;
                   B.       Declaring that the Debtor’s estate has no interest in the LLCs other than
    an economic interest;
                   C.       Declaring that, to the extent the Operating Agreements are executory
    contracts, they are rejected as of the Petition Date; and
                   D.       Awarding Plaintiff such other legal and equitable relief as may be just and
    proper, including attorney fees and costs.
                   DATED this 23rd day of November, 2018.
                                                      LEONARD LAW GROUP LLC

                                                      By: /s/ Timothy A. Solomon
                                                          Timothy A. Solomon, OSB 072573
                                                             Direct: 971.634.0194
                                                             Email: tsolomon@LLG-LLC.com

                                                      Counsel for Parley Pearce




Page 5 of 5 –   COMPLAINT                                                           LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97258
                                                                                                 leonard-law.com
                             Case 18-03120-tmb        Doc 1     Filed 11/23/18
